239 Ga. 799 (1977)
239 S.E.2d 15
HILL
v.
THE STATE.
32700.
Supreme Court of Georgia.
Submitted September 20, 1977.
Decided September 28, 1977.
Guy B. Scott, Jr., for appellant.
*800 Jeff Wayne, District Attorney, James H. Whitmer, Assistant District Attorney, Arthur K. Bolton, Attorney General, James L. Mackay, Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
The appellant appeals from a conviction of armed robbery by a Hall County Superior Court jury.
1. The appellant asserts that the trial court erred when it prohibited mention in the final argument of the potential punishment which the defendant would receive if he were found guilty. We find no error. Golden v. State, 213 Ga. 481 (99 SE2d 882) (1957).
2. In appellant's second enumeration of error, it is argued that the trial court's lengthy charge to the jury was misleading and confusing and did not charge as to which side had the burden of proof. We have examined the charge and find no merit in this contention.
Judgment affirmed. All the Justices concur.